DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
Applicant's election with traverse of Group II and bioceramic glass in the reply filed on October 12, 2021 is acknowledged.  The traversal is on the ground(s) that the groups are not independent and overlapping subject matter. Further the species are not mutually exclusive.  This is not found persuasive because the groups are divergent insofar as they required different components for their formulation and methods. Further a reference that would anticipate the invention of one group would not necessarily anticipate or even make obvious another group.  Finally, the consideration for patentability is different in each case. In regard to the species, a film would require different components for film formation whereas a ceramic would not require the components of a film. Thus, it would be an undue burden to examine all of the above inventions in one application and the restriction for examination purposes as indicated above is deemed proper.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-6, 9-15 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention and Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 12, 2021.

Claims
Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1) Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellantone et al. (US 6,482,444).
Bellantone et al. disclose silver containing sol/gel derived bioglass compositions. The compositions can be in the form of particles, fibers and/or coatings, among other possible forms, and can be used, for example, for treating wounds, improving the success of skin grafts, reducing the inflammatory response and providing anti-bacterial treatments to a patient in need thereof. Anti-bacterial properties can be imparted to implanted materials, such as prosthetic implants, sutures, stents, screws, plates, tubes, and the like, by incorporating the compositions into or onto the implanted materials. The compositions can also be used to prepare devices used for in vitro and ex vivo cell culture (Abstract). The bioactive glass used in the compositions includes various salts in the following ranges (weight percent of the bioactive glass composition): SiO2 40-90% CaO 6-50%, P2O5 0-12% and Ag2O 0.1-12% (col. 2, lines 61-37). The compositions may be impregnated with antibiotics. Other components such as CaF2, B2O3, Al2O3, MgO, K2O, and Na2O may be included in the composition in addition to silicon, sodium, phosphorus and calcium oxides. The preferred range for K2O is between 0 and 8% by weight. The preferred range for Na2O is between 0 and 20% by weight. The preferred range for MgO is between 0 and 5% by weight. The preferred range for Al2O3 is between 0 and 3% by weight (col. 3, lines 4-13). The glass comprises pores and has a porosity of preferably between about 10 and 80%. The compositions of the reference would encompass scaffold. The compositions are used for cell culture and therefore promotes proliferation and differentiation of cells.  
2 40-90% CaO 6-50%, P2O5 0-12% and Ag2O 0.1-12% and suggests adding Al2O3, K2O, and Na2O to the composition. Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  
 Therefore it would have been obvious to one of ordinary skill in the art prior to the instant application being filed to have included Al2O3, K2O, and Na2O in the bioactive glass comprising SiO2, CaO, P2O5, and Ag2O because Bellantone et al. suggested these components may be added.

2) Claims 7-8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenspan et al. (US 6,756,060).
2), between about 0 and 35% by weight of sodium oxide (Na2O), between about 4 and 46% by weight calcium oxide (CaO), and between about 1 and 15% by weight phosphorus oxide (P2O5). Other components such as CaF2, B2O3, Al2O3, MgO, and K2O may be included in the composition in addition to silicon, sodium phosphorous and calcium oxides (col. 4, lines 27-39). The glass comprises pores having a size of between 0 to 500 micrometers and has a porosity of preferably between about 30% and 80% (col. 5, lines 5-20). The compositions of the reference would encompass scaffold. The compositions are used for cell culture and therefore promotes proliferation and differentiation of cells.  
The prior discloses a composition comprising 40 and 86% by weight of silicon dioxide oxide (SiO2), between about 0 and 35% by weight of sodium oxide (Na2O), between about 4 and 46% by weight calcium oxide (CaO), and between about 1 and 15% by weight phosphorus oxide (P2O5) and suggests adding Al2O3 and K2O to the composition. Together these would provide a composition as claimed instantly. 

Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  
 Therefore it would have been obvious to one of ordinary skill in the art prior to the instant application being filed to have included Al2O3, K2O, and Na2O in the bioactive glass comprising SiO2, CaO, P2O5, and Ag2O because Greenspan et al. suggested these components may be added. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  The pore size, 0 to 500 micrometer, and porosity 30% to 80%, overlap the pore size, 250 to 750 micrometers, and porosity, 60% to 99%, of the instant claims. Accordingly, since an overlap plainly exists here, it would have been obvious to have selected values within the overlap. Therefore the ranges of the instant claims are obvious over Greenspan et al. as supported by MPEP 2144.05 A.

Claims 7-8 and 16 are rejected.
Claims 1-6, 9-15 and 17-20 are withdrawn.
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/LEZAH ROBERTS/Primary Examiner, Art Unit 1612